Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                  Supreme Court                               Date: 2020.12.15
                                                                              11:29:19 -06'00'



                 Robert R. McCormick Foundation v. Arthur J. Gallagher
                    Risk Management Services, Inc., 2019 IL 123936




Caption in Supreme     ROBERT R. McCORMICK FOUNDATION et al., Appellants, v.
Court:                 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES,
                       INC., Appellee.



Docket No.             123936



Filed                  November 21, 2019



Decision Under         Appeal from the Appellate Court for the Second District; heard in that
Review                 court on appeal from the Circuit Court of Du Page County, the Hon.
                       Kenneth L. Popejoy, Judge, presiding.



Judgment               Appellate court judgment affirmed in part and reversed in part.
                       Circuit court judgment affirmed in part and reversed in part.
                       Cause remanded.


Counsel on             John R. McCambridge, David E. Schoenfeld, Matthew C. Wolfe, and
Appeal                 Riley C. Mendoza, of Shook, Hardy & Bacon L.L.P., of Chicago, for
                       appellants.

                       Richard J. Prendergast and Michael T. Layden, of Richard J.
                       Prendergast, Ltd., and John C. Ellis, of Ellis Legal P.C., both of
                       Chicago, for appellee.
     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Burke and Justices Kilbride, Garman, Karmeier, Theis,
                               and Neville concurred in the judgment and opinion.



                                               OPINION

¶1        The issue presented is whether the common-interest exception to the attorney-client
      privilege as set forth in Waste Management, Inc. v. International Surplus Lines Insurance Co.,
      144 Ill. 2d 178, 190 (1991), extends to the circumstances of this case, where there is no insured-
      insurer relationship between the parties and the party claiming the privilege is bringing suit
      based on the defendant’s negligence in failing to procure appropriate insurance as a broker.
      We find that the common-interest exception does not extend to the facts of this case.

¶2                                         BACKGROUND
¶3        Plaintiffs, the Robert R. McCormick Foundation and the Cantigny Foundation
      (Foundations), brought the instant suit against their former insurance broker, Arthur J.
      Gallagher Risk Management Services, Inc. (Gallagher), in Du Page County circuit court. The
      Foundations’ complaint included four counts: breach of contract to procure insurance,
      contractual indemnity, professional negligence, and negligent misrepresentation.
¶4        The complaint alleged the following facts. The Foundations are among the largest
      charitable organizations in the United States and engage in numerous philanthropic activities.
      As large charitable enterprises whose livelihoods flow from extensive securities holdings, the
      Foundations have need of robust insurance coverage, including directors and officers (D&O)
      coverage. Gallagher is a for-profit insurance brokerage firm. In 2008, the Foundations hired
      Gallagher as their insurance broker, and thereafter, the parties entered into a series of annual
      compensation agreements. An agreement signed by the parties in 2009 was in effect when the
      key events underlying the Foundations’ claims against Gallagher took place.
¶5        In February 2010, the parties began discussions as to whether the Foundations should
      renew their primary D&O insurance coverage (the Chubb policy) through (what was
      essentially) a single policy with Federal Insurance Company, a member of the Chubb group of
      insurance companies, which gave the Foundations a total of $25 million in D&O coverage for
      2008-10. The Foundations repeatedly advised Gallagher during the course of these discussions
      that their goal was to obtain the same breadth of coverage provided by the Chubb policy, while
      also seeking a reduced premium if possible.
¶6        In June 2010, Gallagher offered the Foundations two choices—either renew the existing
      Chubb policy or purchase a two-year, $25 million policy from Chartis Insurance Company (the
      Chartis policy). Gallagher assured the Foundations that the Chartis policy provided the same
      coverage as the Chubb policy and that the coverage would be “apples to apples.” The proposed
      Chartis policy, however, had the added benefit that it carried a premium that was $3400 less
      than the Chubb policy. Given the difference in premiums, Gallagher recommended that the
      Foundations bind coverage with Chartis.


                                                  -2-
¶7         Unbeknownst to the Foundations, the Chartis policy actually contained a broad exclusion
       of claims that in any way related to the purchase or sale of securities. By contrast, the expiring
       Chubb policy contained a narrower securities exclusion that barred coverage only with respect
       to claims involving alleged violations of securities laws.
¶8         In 2007, the Foundations were the second largest shareholder group in the Tribune
       Company (the Tribune), a large multimedia corporation. At that time, the Foundations sold
       their preferred stock in the Tribune for some $2 billion during a leveraged buyout (LBO) of
       the company. About a year after that transaction, the Tribune filed for bankruptcy protection.
¶9         After the Tribune exited bankruptcy in 2011, aggrieved shareholders filed a number of
       federal suits across the country against more than 5000 defendants; the suits were eventually
       consolidated in the Southern District of New York. See In re Tribune Co. Fraudulent
       Conveyance Litigation, 831 F. Supp. 2d 1371 (J.P.M.L. 2011). The Foundations were named
       as defendants in three of the suits. These suits generally allege that the Foundations—through
       their directors and officers and acting in concert with other controlling shareholders—
       orchestrated the LBO through actual and constructive fraud. Accordingly, the suits seek to
       unwind the LBO and to claw back creditors’ funds.
¶ 10       The Foundations tendered the suits (the LBO Litigation) to their new insurer Chartis under
       their D&O policy, but Chartis denied coverage under the policy exclusion for claims “in any
       way relating to any purchase of securities.” The Foundations allege that this exclusion was not
       found in their prior policy with Chubb. As a result, the Foundations have been forced to fund
       the extremely costly defense of the sprawling and complex LBO Litigation. That defense has
       been largely successful to date, but it has been expensive, and the litigation will likely continue
       for years.
¶ 11       The Foundations assert that Chubb would have defended and indemnified them under their
       former policy. On that basis, the Foundations sued Gallagher for breach of contract and
       professional negligence resulting in loss of coverage.
¶ 12       On Gallagher’s motion for summary judgment, the circuit court determined that an
       exclusion in the Chubb policy, too, would have barred coverage for the LBO Litigation. On
       appeal (the first of two appeals in this case), the appellate court disagreed with the circuit
       court’s ruling, holding instead that the Chubb exclusion in question did not necessarily bar
       coverage. See 2016 IL App (2d) 150303, ¶¶ 14-16. The appellate court therefore reversed the
       circuit court’s grant of summary judgment for Gallagher. Id. ¶ 17.
¶ 13       On remand, Gallagher raised several affirmative defenses, and the parties proceeded to
       discovery. Gallagher’s affirmative defenses asserted that the Foundations’ conduct in the LBO
       transaction was fraudulent and therefore uninsurable. Moreover, Gallagher alleged, the
       Foundations knew of “an ongoing, progressive loss” before they changed insurers in June 2010
       and therefore would never have been entitled to coverage under an insurance policy purchased
       in June 2010 regardless of its terms. Gallagher stated to the circuit court that, in order to prove
       its defenses, it hoped to garner facts relating to the following: (1) the extent to which the
       Foundations advocated for the LBO, (2) the Foundations’ knowledge that the sustainable debt
       burden that the LBO structure placed on the Tribune would result in bankruptcy, and/or (3) the
       Foundations’ knowledge that they would be sued as a result of their involvement with the LBO.
       These contentions echo key allegations made in the LBO Litigation against the Foundations.



                                                    -3-
¶ 14       During discovery, Gallagher subpoenaed the Foundations and their legal counsel, seeking
       any and all communications between the Foundations and their attorneys related to the Tribune
       bankruptcy and the LBO Litigation. Gallagher argued that it needed these documents to prove
       its affirmative defenses. The Foundations refused to tender the documents, citing attorney-
       client privilege. The Foundations asked the circuit court to quash the subpoenas or, in the
       alternative, to stay the case until the completion of the LBO Litigation. When the Foundations
       maintained that the documents Gallagher sought included attorney-client privileged
       communications and attorney work product, Gallagher argued that it was entitled to the
       documents under the common-interest exception announced in Waste Management, 144 Ill. 2d
       178.
¶ 15       The circuit court agreed with Gallagher, finding that Gallagher had a “common interest”
       with the Foundations because it was “standing in the insurer’s shoes for the purposes of this
       malpractice issue and may bear the ultimate burden of payment of the underlying claims and
       defense costs, so [Gallagher’s] interests have become aligned with [the Foundations’ interests]
       in defeating or settling the underlying litigation.” The circuit court also denied the
       Foundations’ request for a stay. To preserve their appeal rights, the Foundations refused to turn
       over the privileged documents, and the circuit court then issued a “friendly” contempt order to
       allow appeal of the issue.
¶ 16       On appeal, the appellate court found Waste Management controlling as to allowing
       discovery of the documents and therefore affirmed the circuit court’s discovery order in all
       material respects, although it vacated the contempt order. See 2018 IL App (2d) 170939, ¶¶ 15,
       23. It also affirmed the denial of a stay but remanded with directions for the circuit court to
       proceed with discovery while monitoring the necessity for a stay in the future. Id. ¶ 23.
¶ 17       We allowed the Foundations’ petition for leave to appeal, which asks this court to
       determine whether the holding of Waste Management applies to render the attorney-client
       privilege in this professional negligence case inapplicable with respect to the attorney
       communications mentioned in Gallagher’s subpoena. Ill. S. Ct. R. 315 (eff. July 1, 2018).

¶ 18                                            ANALYSIS
¶ 19        Where legal advice of any kind is sought from a lawyer in his or her capacity as a lawyer,
       the communication relating to that purpose, made in confidence by the client, is protected from
       disclosure by the client or lawyer, unless the protection is waived. Fischel & Kahn, Ltd. v. Van
       Straaten Gallery, Inc., 189 Ill. 2d 579, 584 (2000); People v. Adam, 51 Ill. 2d 46, 48 (1972); 8
       John H. Wigmore, Evidence § 2292 (McNaughton rev. ed. 1961). The attorney-client privilege
       is an evidentiary privilege, providing “ ‘limited protection to communications from the client
       by prohibiting their unauthorized disclosure in judicial proceedings.’ ” In re Marriage of
       Decker, 153 Ill. 2d 298, 312 (1992) (quoting Annotated Model Rules of Prof’l Conduct R. 1.6,
       at 90 (2d ed. 1992)). The privilege is among the oldest privileges for confidential
       communications known to the common law and is essential to the proper operation of our
       adversarial system of justice. United States v. Zolin, 491 U.S. 554, 562 (1989); Decker, 153
       Ill. 2d at 312-13. The privilege is based upon the confidential nature of the communications
       between the lawyer and client. People v. Simms, 192 Ill. 2d 348, 381 (2000). And the purpose
       is “ ‘to encourage and promote full and frank consultation between a client and legal advisor
       by removing the fear of compelled disclosure of information.’ ” Waste Management, 144 Ill.


                                                   -4-
       2d at 190 (quoting Consolidation Coal Co. v. Bucyrus-Erie Co., 89 Ill. 2d 103, 117-18 (1982)).
       Furthermore, the attorney-client privilege recognizes “ ‘that sound legal advice or advocacy
       serves public ends and that such advice or advocacy depends upon the lawyer being fully
       informed by the client.’ ” Fischel & Kahn, 189 Ill. 2d at 585 (quoting Upjohn Co. v. United
       States, 449 U.S. 383, 389 (1981)).
¶ 20        But Illinois also has a general public policy of strongly encouraging disclosure of
       information, with a view to ascertaining the truth, which is essential to the proper disposition
       of a lawsuit. Waste Management, 144 Ill. 2d at 190. Thus, the attorney-client privilege is to be
       strictly confined within its narrowest bounds, limited solely to those communications that the
       claimant either expressly made confidential or that he could reasonably believe under the
       circumstances would be understood by the attorney as such. Id.
¶ 21        The Foundations argue before this court that the lower courts erred in applying Waste
       Management to the facts of this case to negate the privilege.
¶ 22        In Waste Management, both the insureds and insurers filed declaratory judgment actions
       seeking a determination of their respective rights and liabilities under the applicable insurance
       policies relative to the insurers’ right to defend and duty to indemnify the insureds in personal
       injury and property damage lawsuits stemming from the insureds’ operation of hazardous
       waste disposal sites. Id. at 186-87. The insurers denied coverage for the tort suits and, in the
       declaratory judgment action, sought production in discovery of the files of the insureds’
       defense counsel that dealt with the underlying tort litigation. The insureds claimed attorney-
       client and work-product privileges. Id. at 187.
¶ 23        This court held that all the files pertaining to the underlying litigation were discoverable
       and the privileges were not applicable. Id. at 200-01. In ruling in favor of the insurers and
       holding that the attorney-client privilege had no application, this court found that two of the
       arguments that the insurers had made were “equally significant” and controlling. Id. at 191,
       195. With respect to the first, the court agreed with the insurers’ argument that the cooperation
       clause in the parties’ agreement, which required the parties to cooperate and imposed a duty
       on the insureds to assist in the conduct of litigation, negated the attorney-client privilege. Id.
       at 192. The court found that, in light of the language in the policy, “it cannot seriously be
       contended that insureds would not be required to disclose contents of any communications they
       had with defense counsel representing them on a claim for which insurers had the ultimate duty
       to satisfy.” Id. This court further found that the fact that “the parties are now adverse
       concerning the interpretation of such terms does not negate the insureds’ contractual duty” and
       “[a] fair reading of the terms of the contract renders any expectation of attorney-client
       privilege, under these circumstances, unreasonable.” Id. at 192-93.
¶ 24       Waste Management next turned to consider the insurers’ second argument for their
       entitlement to the litigation files. In that regard, the insurers argued that, under the common-
       interest doctrine, “the attorney-client privilege is unavailable to insureds.” (Emphasis added.)
       Id. at 193. This court found this second argument “equally compelling” and began its analysis
       by noting that “no Illinois cases *** presented like facts.” Id. But this court then found that
       there was a wealth of foreign authority to support the insured’s position, citing seven cases that
       all involved an insurer-insured relationship. See id. (citing International Insurance Co. v.
       Peabody International Corp., No. 87 C 464, 1988 WL 58611 (N.D. Ill. 1988), Truck Insurance
       Exchange v. St. Paul Fire & Marine Insurance Co., 66 F.R.D. 129 (E.D. Pa. 1975),


                                                   -5-
       Southeastern Pennsylvania Transportation Authority v. Transit Casualty Co., 55 F.R.D. 553
       (E.D. Pa. 1972), Shapiro v. Allstate Insurance Co., 44 F.R.D. 429 (E.D. Pa. 1968), Mitchum v.
       Hudgens, 533 So. 2d 194 (Ala. 1988), Goldberg v. American Home Insurance Co., 439
       N.Y.S.2d 2 (App. Div. 1981), and Liberty Mutual Insurance Co. v. Engels, 244 N.Y.S.2d 983
       (Sup. Ct. 1963)). This court found the foreign authority to be persuasive. Waste Management,
       144 Ill. 2d at 193.
¶ 25       With the help of various evidence treatises, Waste Management then stated the common-
       interest doctrine as follows: “when an attorney acts for two different parties who each have a
       common interest, communications by either party to the attorney are not necessarily privileged
       in the subsequent controversy between the two parties.” Id. (citing Michael H. Graham, Cleary
       and Graham’s Handbook of Illinois Evidence § 505.7, at 277 (5th ed. 1990), Edward W.
       Cleary, McCormick on Evidence § 91, at 219 (3d ed. 1984), and 8 John H. Wigmore, Evidence
       § 2312, at 603 (McNaughton rev. ed. 1961)).
¶ 26       Waste Management noted that, in the typical case where the common-interest doctrine is
       applied, the attorney has provided joint or simultaneous representation to both parties. Waste
       Management stated, however, that it “believe[d] that the doctrine may properly be applied
       where the attorney, though neither retained by nor in direct communication with the insurer,
       acts for the mutual benefit of both the insured and insurer. [Citations.] It is the commonality
       of interests which creates the exception, not the conduct of the litigation.” Id. at 194.
¶ 27       Waste Management then concluded its analysis with the following:
                   “On these facts, a less flexible application of the doctrine effectively defeats the
               purpose and intent of the parties’ agreement. Insureds and insurers share a special
               relationship; they are in privity of contract. In a limited sense, counsel for insureds did
               represent both insureds and insurers in both of the underlying litigations since insurers
               were ultimately liable for payment if the plaintiff in the underlying action received
               either a favorable verdict or settlement. To deny discovery in this instance would be to
               disregard considerations of public policy which require encouragement of full
               disclosure by an insured to his insurer.” (Emphases added.) Id. at 194-95.
¶ 28       The Foundations argue that Waste Management does not apply here because there was no
       “special relationship” that existed between Gallagher and the Foundations. The agreement of
       the parties in this case only required Gallagher to indemnify the Foundations for Gallagher’s
       own negligence. This is therefore not like the situation in Waste Management where the parties
       had an obligation by contract and by public policy to act in good faith toward each other and
       to share and communicate. In this case, there was no cooperation clause, and the relationship
       of the parties was such that they never had a need for cooperation—Gallagher agreed to
       indemnify for its own negligence, not for the Foundations’ negligence, and it never had any
       duty or right to defend the Foundations like an insurance company would. The appellate court
       in this case confused the common-interest exception with the joint-defense and nonwaiver
       doctrines, and it thus expanded Waste Management. Also, unlike the insurer in Waste
       Management, Gallagher never had a nonadversarial interest in the Foundations’ defense. To
       establish Gallagher’s negligence, the Foundations had to sue Gallagher.
¶ 29       In response, Gallagher argues that the Foundations’ effort to “superimpose a ‘special
       relationship’ requirement” on the common-interest doctrine is contrary to the explicit test set
       forth in Waste Management. Gallagher contends that the Foundations’ argument is, at its core,


                                                    -6-
       an effort to require a contractual duty to cooperate in order for the common-interest doctrine
       to apply, even though Waste Management specifically stated that the common-interest issue
       was “equally significant” and “equally compelling” and found either argument “dispositive.”
       Gallagher argues that it is the “commonality of interests which creates the exception, not the
       conduct of the litigation,” and that here that commonality exists because, by the Foundations’
       own admission, Gallagher stepped into the shoes of the insurer as a de facto insurer. And,
       according to Gallagher, none of the treatises cited by the court in Waste Management
       predicated the applicability of the common-interest doctrine on the special relationship of
       insured and insurer.
¶ 30        Although good arguments have been presented on both sides and it is certainly true, as
       Gallagher maintains, that no Illinois court so far has explicitly limited the common-interest
       doctrine to the insurer-insured relationship (see Selby v. O’Dea, 2017 IL App (1st) 151572,
       ¶ 25 (“while Illinois courts have never explicitly limited this doctrine to the insurer-insured
       relationship, that is the situation where it is most obviously applicable”)), we nonetheless find
       the Foundations’ argument to be more persuasive than Gallagher’s. Gallagher’s argument
       misses the fact that the treatises relied upon in Waste Management discuss the common-interest
       doctrine in terms of two or more clients who retain or consult the same lawyer. As a matter of
       first impression in Illinois, Waste Management expanded this doctrine to the situation
       involving two parties who do not consult the same lawyer but who are in a “special
       relationship” so that they could be treated as if they did retain the same counsel. The treatises
       cited in Waste Management, including the updated versions of those treatises to reflect the
       current state of the law, do not indicate that the common-interest doctrine is as broad as
       Gallagher makes it out to be. See, e.g., Edward J. Imwinkelried, The New Wigmore: A Treatise
       on Evidence: Evidentiary Privileges § 6.13.2 (2019) (discussing the nature of the joint-client
       and fiduciary exceptions to the attorney-client privilege); 1 Kenneth S. Broun et al.,
       McCormick on Evidence § 91.1 (7th ed. 2013) (in the step beyond the joint consultation
       situation involving an insured-versus-insurer suit, it seems undisputed that “there is no
       privilege where the controversy is between the insured *** and the [insurance] company itself
       over the company’s liability under the policy”); Michael H. Graham, Graham’s Handbook of
       Illinois Evidence § 505.7(4), at 452 (2019 ed.) (noting common-interest exception to the
       privilege in the typical dual representation situation and also its expansion by Waste
       Management to insured-insurer suits “even though the insurer is not a party to the initial
       [underlying] proceeding” that brings the policy potentially into play).
¶ 31        Moreover, no Illinois case has expanded the common-interest exception beyond the context
       of the insurer-insured relationship. Gallagher suggests that BorgWarner, Inc. v. Kuhlman
       Electric Corp., 2014 IL App (1st) 131824, extended Waste Management in a way that is helpful
       to its position. But we do not find that to be the case.
¶ 32        In BorgWarner, the court decided the case solely on the grounds of the cooperation clause
       in the parties’ contract, which required that the parties cooperate with respect to any underlying
       litigation because of third-party suits. Id. ¶ 33. In that case, BorgWarner sold a manufacturing
       site to Kuhlman. As part of the deal, BorgWarner agreed to indemnify Kuhlman against
       liabilities arising out of any third-party environmental claims relating to the property, on the
       condition that Kuhlman cooperate in connection with the defense of those matters. Id. ¶ 4.
       BorgWarner thus undertook obligations to defend and indemnify third-party claims and placed
       a cooperation clause in the parties’ agreement akin to that found in an insurer-insured

                                                   -7-
       agreement. On those facts, the appellate court held that “the plain language of the 1999 merger
       agreement’s cooperation clause created obligations” “[s]imilar to the ‘cooperation clause’ in
       the Waste Management, Inc. insurance policies ***. Thus, we find that any expectation of
       attorney-client privilege was unreasonable.” Id. ¶ 26. The appellate court in BorgWarner
       specifically stated that it was not addressing the common-interest doctrine. Id. ¶ 34. To the
       extent that BorgWarner can be read to expand Waste Management, its reasoning has no
       application here where the compensation agreement between Gallagher and the Foundations
       did not include any duty to indemnify the Foundations against third-party claims or any duty
       to cooperate.
¶ 33       We also note that many Illinois decisions as well as courts in other jurisdictions have
       generally refused to expand Waste Management. See Motorola Solutions, Inc. v. Zurich
       Insurance Co., 2017 IL App (1st) 151465, ¶ 33; Hartz Construction Co. v. Village of Western
       Springs, 2012 IL App (1st) 103108, ¶ 30; Illinois Emcasco Insurance Co. v. Nationwide
       Mutual Insurance Co., 393 Ill. App. 3d 782, 790 (2009); Netherlands Insurance Co. v. National
       Casualty, 283 F.R.D. 412, 418 (C.D. Ill. 2012); Kmart Corp. v. Footstar, Inc., No. 09 C 3607,
       2010 WL 5101406, at *1 (N.D. Ill. Dec. 8, 2010)). And some courts have “assailed the decision
       as unsound and improperly reasoned.” See Allianz Insurance Co. v. Guidant Corp., 373 Ill.
       App. 3d 652, 664 (2007) (collecting cases from other jurisdictions criticizing Waste
       Management). But cf. Abbott Laboratories v. Alpha Therapeutic Corp., 200 F.R.D. 401, 407-
       08 (N.D. Ill. 2001) (decision to deny privilege turned primarily on cooperation clause in the
       parties’ agreement that concerned indemnification for third-party claims but also relied upon
       the common-interest doctrine). 1
¶ 34       We further note that every one of the cases that Waste Management found persuasive in
       finding that the attorney-client privilege is unavailable to insureds specifically involved an
       insured-insurer relationship. In fact, the first case cited by this court in Waste Management as
       being persuasive—Peabody International Corp.—had the benefit of assessing all of the earlier
       decided cases before setting forth the analytical framework for holding that the attorney-client
       privilege is unavailable to insureds in the type of case before it (which involved similar facts
       to those at issue in Waste Management). In Peabody, the federal district court observed the
       following:
               “[T]wo doctrines are at work here: (1) the joint-client exception to the attorney-client
               privilege and (2) the doctrine that privity under a fiduciary contract can allow a party
               access to the fiduciary’s attorney-client communications. The joint-client theory is
               typically presented when two clients of the same lawyer become adversaries. *** The
               privity-fiduciary theory stems from the position of trust that one party holds for another,
               such as corporate directors for the corporation and its shareholders, or an insurer for its
               policyholder. In the fiduciary relation, the fiduciary has the power to take advantage of
               the other party. *** Courts will in effect impose the party to whom the fiduciary duty
               is owed on the fiduciary’s lawyer (make him a joint-client) in order to protect that party


           1
            Abbott Laboratories is factually inapposite from the present case, though, for the same reasons as
       BorgWarner: (1) it involves an express cooperation clause, and (2) it concerns indemnification against
       third-party claims, not damages or indemnification for losses suffered on account of the negligence of
       the very party seeking to negate the privilege.

                                                      -8-
                from disadvantage although the fiduciary’s lawyer never formally represented him.”
                1988 WL 58611, at *3.
¶ 35        We note generally that the fiduciary-duty exception to the attorney-client privilege is a
       concept that arose from trust law, and it has not been recognized in Illinois law. See MDA City
       Apartments LLC v. DLA Piper LLP (US), 2012 IL App (1st) 111047, ¶¶ 15-16; Garvy v.
       Seyfarth Shaw LLP, 2012 IL App (1st) 110115, ¶ 35. But the fiduciary-duty exception rejected
       in MDA and Garvy seems to be on some level different than the concept set forth in Peabody,
       as it is described there as the “privity-fiduciary theory.” See Peabody, 1988 WL 58611, at *3.
       Nonetheless, the concept described in Peabody seems somewhat akin to the underpinnings of
       Waste Management—which relied upon a “special relationship,” “privity of contract,” and
       “public policy”—to tether its decision. Compare id., with Waste Management, 144 Ill. 2d at
       194-95.
¶ 36        At any rate, the best indication of the limited nature of Waste Management’s holding is the
       language employed in Waste Management itself. There, the court carefully constricted its
       ruling by noting that “[o]n these facts, a less flexible application of the doctrine effectively
       defeats the purpose and intent of the parties’ agreement.” (Emphases added.) Waste
       Management, 144 Ill. 2d at 194. The court also emphasized that the parties had a special
       relationship and were in privity of contract. We believe that the same key circumstances found
       in Waste Management are absent from the present case and that this reality requires a different
       result here.
¶ 37        Gallagher argues that it too is in privity of contract with the Foundations. We find, however,
       that the privity of contract here is fundamentally different than that which was at stake in Waste
       Management and is not helpful to Gallagher’s position in any crucial way. The insured-insurer
       relationship in Waste Management brought into play public policy considerations (which are
       absent here) that required full disclosure by an insured to his insurer. Here, the contract
       between the Foundations and Gallagher simply required Gallagher to indemnify the
       Foundations for Gallagher’s own negligence, a duty the law would arguably impose upon any
       tortfeasor for its own negligence regardless of contractual obligations. This is much different,
       we believe, than the situation in cases like Waste Management where the insurer has a duty to
       indemnify its insured for the insured’s negligence, not the insurance company’s own
       negligence.
¶ 38        To apply the doctrine here would be at odds with the purpose of the attorney-client
       privilege to promote full and frank consultation between a client and legal advisor without fear
       of compelled disclosure. It seems to us that Gallagher’s and the Foundations’ interests were
       always adverse, and there was not a commonality of interest in the same way that is the case
       when an insurer has a duty to indemnify and defend from the beginning. Here Gallagher had
       no such duty or right to defend and had no duty to indemnify for any negligence on the part of
       the Foundations; in fact, Gallagher disclaims all such duties and is being sued for its own
       malpractice, which arguably could be established quite apart from any duty to indemnify
       undertaken contractually by Gallagher. Under the circumstances, the Foundations never had
       any reason whatsoever to think that their attorneys would share any confidences with
       Gallagher. Moreover, unlike in Waste Management, we cannot see how the communication by
       the Foundations with their defense counsel is of a kind reasonably calculated to protect or
       further any kind of common interest between the parties in this case in defeating or settling the


                                                    -9-
       claims against the Foundations in the underlying LBO Litigation.

¶ 39                                        CONCLUSION
¶ 40       For the foregoing reasons, we affirm the portions of the appellate court’s judgment that
       affirmed as modified the denial of the stay and vacated the circuit court’s contempt ruling.
       However, we reverse the portion of the appellate court’s judgment that affirmed the circuit
       court’s order to compel discovery. We remand the cause to the circuit court of Du Page County
       for further proceedings consistent with this opinion.

¶ 41      Appellate court judgment affirmed in part and reversed in part.
¶ 42      Circuit court judgment affirmed in part and reversed in part.
¶ 43      Cause remanded.




                                                - 10 -